DONOVAN, Judge
(concurring):
I concur in Senior Judge Baum’s opinion as well as that of Judge Edwards and add these observations. Although staffed by qualified attorneys, the military justice system is burdened with a pretrial agreement inquiry procedure that seems more laborious than the requirements of civilian courts. See Fed.R.Crim.P. 11; American Bar Association Standards for Criminal Justice, Special Functions of The Trial Judge section 4.2. I concur because it is clear to me that post-World War II congressional and judi*774cial military justice pronouncements mandate a paternal system. We therefore perpetuate this line-by-line, error-search procedure in order, inter alia, to minimize possibilities of misunderstandings by young service members. In my view, the greater a judge’s variance from a detailed inquiry, the lighter is an appellant’s burden of persuasion that he did not understand or was misinformed. Although tedious to judge and counsel, the inquiry is fresh to the accused. Moreover, if thoroughly done, it rebuts some accusations of unfairness by critics of pretrial agreements as instruments of justice.